Title: Memorandum, 15 June 1758
From: Washington, George
To: 



[Fort Loudoun, c.15 June 1758]


               
                  
                  Sterg
               
               
                  Lieut. Colo. Stephens to receive
                  £ 42.     
               
               
                  Capt. Bullet
                  24.10. 
               
               
                  Capt. W. Steuart
                  24.10. 
               
               
                  Lt Blagg
                  9.11.7
               
               
                  Lt Campbell
                  9.11.7
               
               
                  Lt Baker
                  9.11.7
               
               
                  Lt Thompson
                  9.11.7
               
               
                  Lt Weeden
                  9.11.7
               
               
                  Lt Price
                  9.11.7
               
               
               
                  [Ens.] Hubbard
                  9.11.7
               
               
                  [Ens.] Roy
                  9.11.7
               
               
                  [Ens.] Duncanson
                  9.11.7
               
               
                  [Ens.] Russell
                  9.11.7
               
               
                  [Ens.] Chew
                  9.11.7
               
               
                  [Ens.] Sallard
                  
               
               
                  
                  9.11.7
               
               
                  Each Compy allow’d 2 horses to Carry the men’s Tents the 5 Compys 10 horses @ 7.10 Is
                  75.    
               
               
                  
                  £280.19. 
               
            
280.19 Sterg is a 25 ⅌ Ct Excha. £351.3.9 Virga Curry.
Fort Loudoun 15th June 1758. Then Receivd from Colo. G. Washington the above Sum of Three hundred and fifty one pounds three Shillings and nine pence to carry to Lieutt Colo. Stephen in Pensylvania.

Jno. Field



               
                  Ensign Lawson omitted in the above
                  £9.11.7
               
            
Recd the above Sum of Nine pounds Eleven and Seven pence also, to be deliverd as above.


Jno. Field.
